GARTH, Circuit Judge,
concurring and dissenting:
I am in complete agreement with the majority’s remand of the expert fee issue which allows the district court judge to exercise his discretion with respect to the shipowner’s application. I also agree that where a court enters an order directing a ■witness to appear, it does not abuse its discretion in denying travel costs if the losing party demonstrates special, extreme or extraordinary circumstances warranting an exercise of discretion in his favor. I write separately only to emphasize that rather than directing the district court to enter an order granting these expenses, I would simply remand and permit the district court to exercise its discretion with regard to them.
As the majority states, the award of travel costs rests in the sound discretion of the district court judge. There is no question that the present record does not disclose any special, extreme, or extraordinary circumstances which could support the denial of Captain Nikiforos’ travel costs. Nevertheless, contrary to the majority’s holding that these costs must be awarded to the Captain, I believe that it is for the district court to explain in the first instance the manner in which it has exercised its discretion in denying such costs and its reasons for so doing. See ADM Corp. v. Speedmas-ter Packaging Corp., 525 F.2d 662 (3d Cir. 1975).
Accordingly, rather than direct the district court to award the Captain’s travel costs, I would reverse and remand to the district court so that it may reconsider its denial of these travel costs in light of the foregoing standard.